DETAILED ACTION
Claims 1-34 are presented for examination.
	Acknowledgement is made of the present application as a continuation of U.S. Patent Application No. 16/199,739, filed November 26, 2018, now U.S. Patent No. 10,668,072 B2, which is a continuation of U.S. Patent Application No. 15/622,544, filed June 14, 2017, now U.S. Patent No. 10,137,127 B2, which is a continuation application of PCT Application No. PCT/US2017/025939, filed April 4, 2017, which claims benefit under 35 U.S.C. §119(e) to U.S. Provisional Patent Application Nos. 62/318,041, filed April 4, 2016; 62/323,452, filed April 15, 2016; and 62/329,561, filed April 29, 2016. 

Information Disclosure Statements
	Applicant’s Information Disclosure Statements filed July 30, 2020 (51 pages), September 18, 2020 (two pages), November 30, 2020 (two pages), January 29, 2021 (three pages), and December 9, 2021 (four pages) have each been received and entered into the present application. As reflected by the attached, completed copies of form PTO/SB/08a (62 pages total), the Examiner has considered the cited references. 

Listing of References in the Specification
	The listing of references in the specification is not a proper information disclosure statement. 37 C.F.R. §1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP §609.04(a) states, “the list may not be incorporated into the specification but must be submitted in a separate paper.” Therefore, unless the references have been cited by Applicant on the previously submitted Information Disclosure Statements of July 30, 2020, September 18, 2020, November 30, 2020, January 29, 2021, or December 9, 2021, or cited by the Examiner on form PTO-892, the references have not been considered. 

Priority
Acknowledgement is made of the present application as a continuation of U.S. Patent Application No. 16/199,739, filed November 26, 2018, which is a continuation of U.S. Patent Application No. 15/622,544, filed June 14, 2017, which is a continuation application of PCT Application No. PCT/US2017/025939, filed April 4, 2017, which claims benefit under 35 U.S.C. §119(e) to U.S. Provisional Patent Application Nos. 62/318,041, filed April 4, 2016; 62/323,452, filed April 15, 2016; and 62/329,561, filed April 29, 2016. Applicant is reminded that a later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. §112(a) or the first paragraph of pre-AIA  35 U.S.C. §112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). 
The disclosure of prior-filed U.S. Provisional Patent Application No. 62/318,041, filed April 4, 2016 fails to provide adequate written support and/or enabling guidance as set forth under 35 U.S.C. §112(a) or the first paragraph of pre-AIA  35 U.S.C. §112 for the full scope of subject matter claimed. Specifically, the ‘041 disclosure fails to provide adequate written description pertaining to a liquid formulation of the instantly claimed compound of formula (I), in which the compound is present at a concentration of about 20 mg/mL to about 30 mg/mL, and which further contains hydroxypropyl--cyclodextrin, sodium citrate, and a sweetener, or the administration of such liquid formulation specifically for use in “[a] method for treating cancer” as claimed (claim 1). As such, the instant claims are not entitled to the benefit of the earlier filing date of the ‘041 disclosure. 
The disclosure of prior-filed U.S. Provisional Patent Application Nos. 62/323,452, filed April 15, 2016, or 62/329,561, filed April 29, 2016, each fail to provide adequate written support and/or enabling guidance as set forth under 35 U.S.C. §112(a) or the first paragraph of pre-AIA  35 U.S.C. §112 for the subject matter of instant claim 8. Specifically, the ‘452 or ‘561 applications each fail to provide adequate written support for Applicant’s limitations directed to “wherein the one or more point mutations in the NTRK gene” results in the translation of a TrkB protein having one or more of the amino acid substitutions 
Finally, the disclosures of prior-filed PCT Application No. PCT/US2017/025939, filed April 4, 2017, or U.S. Patent Application Nos. 15/622,544, filed June 14, 2017, or 16/199,739, filed November 26, 2018 provide adequate written support and/or enabling guidance as set forth under 35 U.S.C. §112(a) or the first paragraph of pre-AIA  35 U.S.C. §112 for the method as defined by instant claims 1-34.
Accordingly, the effective filing date of claims 1-7 and 9-34 is April 15, 2016 (the filing date of U.S. Provisional Patent Application No. 62/323,452), and the effective filing date of claim 8 is April 4, 2017 (the filing date of PCT Application No. PCT/US2017/025939). 
The Examiner will revisit the issue of priority as necessary each time the claims are amended.

Objection to the Claims
	Claim 8 is objected to for reciting “G790S” as one of the amino acid substitutions of the TrkB protein twice in the claim, which is redundant. Appropriate correction is required. 

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claims 1-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
In claim 1, Applicant recites “[a] method for treating a cancer in a subject in need thereof” via “administering a therapeutically effective amount of a liquid formulation”, but fails to identify what receives the recited step of administration. As a result, the method as claimed fails to correlate the active step specifically to the preamble objective of the claim. Clarification is required. 
As claims 2-34 do not remedy this point of ambiguity in claim 1, they must also be rejected on the same grounds. 
In claim 8, Applicant recites that “the one or more point mutations in the NTRK gene results in the translation of a TrkA protein having one or more of the following amino acid substitutions”, further listing “R33W, A336E, A337T, R324Q, R324W, V420M, R444Q, R444W, G517R, G517V, K538A, R649W, R649L, R682S, V683G, R702C, and C1879T”. Such limitation renders the claim indefinite because the phrase “one or more” implies that any one (or more) of the recited substitutions may be present, but this conflicts with the recitation of the conjunction “and” between the final two members of the list (which implies that all of the recited substitutions must be present together). If Applicant intends for any “one or more” of the recited substitutions to satisfy the claim, then the recited list should be provided in the alternative (using the conjunction “or”). Similar ambiguity exists also in Applicant’s recited list of amino acid substitutions in claim 8 pertaining to the TrkB protein. Clarification is required. 
In claim 24, the limitation “a natural berry flavoring agent” renders the claim indefinite because it is unclear what characteristics are intended to be conveyed by the term “natural”. For example, it is unclear if “natural berry” means (i) a flavoring of a berry that occurs in nature, (ii) the actual natural berry itself, or (iii) something else. Clarification is required.
In claim 28, the limitation “sucrose glycerin” renders the claim indefinite because it is unclear if Applicant intends to recite (i) sucrose and glycerin, (ii) sucrose or glycerin, or (iii) sucrose glycerin (which is not a recognized term of art). Clarification is required. 
For these reasons, the claims fail to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AIA  second paragraph) and are, thus, properly rejected. 
Claim Rejections - 35 USC § 112(d) (Pre-AIA  Fourth Paragraph)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

2.	Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
In claim 7, Applicant recites “[t]he method of claim 4, wherein the dysregulation of a NTRK gene, a Trk protein, or expression or activity of the same is one or more point mutations in the gene”, which fails to properly further limit the subject matter of claim 4 as claim 4 provides only for “a dysregulation of a NTRK gene, a Trk protein, or expression or level of the same” – not “dysregulation of a NTRK gene, a Trk protein, or expression or activity of the same” as recited in claim 7. Clarification is required. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

3.	Claims 1-2, 11-12, 15-17, 20, 22-24 and 26-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 10,045,991 B2.
‘991 recites a method of treating a Trk-associated pediatric cancer in a subject in need thereof comprising administering to the subject a therapeutically effective amount of a liquid formulation of (S)-N-(5-((R)-2-(2,5-difluorophenyl)-pyrrolidin-1-yl)-pyrazolo[1,5-a]pyrimidin-3-yl)-3-hydroxypyrrolidine-1-carboxamide (or a pharmaceutically acceptable salt thereof or a combination thereof); a solubilizing agent that is a -cyclodextrin; and a base, wherein the formulation has a pH of about 2.5 to about 5.5, and the compound (or the pharmaceutically acceptable salt thereof or combination thereof) has a concentration of about 15 mg/mL to about 35 mg/mL, and wherein the liquid formulation further comprises a sweetener, a bitterness masking agent, and a flavoring agent (patent claim 14).
In the ‘991 disclosure, the patentee defines the -cyclodextrin as, e.g., hydroxypropyl--cyclodextrin (col.48, l.65-col.49, l.7).
In the ‘991 disclosure, the patentee defines the base as, e.g., sodium citrate dihydrate (col.51, l..6-48).
In the ‘991 disclosure, the patentee defines the sweetener as including, e.g. sucralose, or other commercial sweeteners, such as ORA-SWEET®, a sweetener that includes purified water, sucrose, glycerin, sorbitol, and flavoring, which is further buffered with citric acid and sodium phosphate, and preserved with methylparaben and potassium sorbate (col.52, l.10-43). 
In the ‘991 disclosure, the patentee defines the flavoring agent as, e.g. berry (col.53, l.22-37).
In the ‘991 disclosure, the patentee defines the pharmaceutically acceptable salt of the recited compound as the hydrogen sulfate salt thereof (col.60, l.17-20).
This is a nonprovisional nonstatutory double patenting rejection. 

4.	Claims 1-8, 11-12, 15-17 and 26-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-27 of U.S. Patent No. 10,045,991 B2 in view of ORA-SWEET® (Paddock Laboratories, Inc., 2010, cited by Applicant on the 12/09/21 IDS).
-cyclodextrin; and a base, wherein the formulation has a pH of about 2.5 to about 5.5, and the compound (or the pharmaceutically acceptable salt thereof or combination thereof) has a concentration of about 15 mg/mL to about 35 mg/mL (patent claims 1, 3-7, 20-21). ‘991 recites that the subject is an infant (which is necessarily a “human” as required by instant claim 2; patent claim 2). ‘991 further defines the compound as its hydrogen sulfate salt form (patent claims 8, 15-19), or crystalline form (patent claims 9, 15-19). ‘991 further narrows the pH of the liquid formulation to be from about 3 to about 4 (patent claim 10). ‘991 defines the -cyclodextrin as hydroxypropyl--cyclodextrin (patent claim 11), and the base as a citrate (patent claim 12), particularly sodium citrate dihydrate (patent claim 13). ‘991 recites that the pediatric cancer is associated with or has dysregulation of a NTRK gene, a Trk protein, or expression, activity or level of the same that is (i) a chromosome translocation that results in the translation of a Trk fusion protein (patent claim 22), wherein the Trk fusion protein is, e.g. ETV6-NTRK3 (patent claims 23-24), or (ii) one or more point mutations in the gene (patent claim 25), wherein the point mutations in the gene results in translation of a TrkA protein having one or more amino acid substitutions including, e.g., R33W, A336E, or translation of a TrkB protein having one or more amino acid substitutions including, e.g., A13T, and/or translation of a TrkC protein having one or more amino acid substitutions including, e.g., V603M (patent claim 26). ‘991 further limits the concentration of the compound in the liquid formulation to about 20 mg/mL (patent claim 27).
‘991 differs from the instant claims only insofar as it does not explicitly teach the incorporation of a sweetener (claim 1), particularly a sweetener that includes sucrose, glycerin, sorbitol, and flavoring (claim 15), and further includes citric acid and sodium phosphate (claim 16), as well as methylparaben and potassium sorbate (claim 17).
ORA-SWEET® teaches a flavored syrup vehicle of purified water, sucrose, glycerin, sorbitol, and a citrus-berry flavoring, which is buffered with citric acid and sodium phosphate and preserved with 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in incorporating ORA-SWEET® sweetener into the liquid formulation for pediatric use of the ‘991 claims because ORA-SWEET® was a commercially available liquid sweetener for use in oral liquid preparations for pediatric use. The ordinarily skilled artisan would have found it prima facie obvious to further incorporate such sweetener into the liquid formulation of the ‘991 claims to yield a palatable oral liquid for administration to pediatric subjects. 
This is a nonprovisional nonstatutory double patenting rejection.

5.	Claims 1-8, 11-12, 22-24 and 26-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 15-17 of U.S. Patent No. 10,045,991 B2 in view of Ulrich et al. (WO 2002/072102 A1; 2002).
‘991 recites a method of treating a Trk-associated pediatric cancer in a subject in need thereof comprising administering to the subject a therapeutically effective amount of a liquid formulation of (S)-N-(5-((R)-2-(2,5-difluorophenyl)-pyrrolidin-1-yl)-pyrazolo[1,5-a]pyrimidin-3-yl)-3-hydroxypyrrolidine-1-carboxamide (or a pharmaceutically acceptable salt thereof or a combination thereof); a solubilizing agent that is a -cyclodextrin; and a base, wherein the formulation has a pH of about 2.5 to about 5.5, and the compound (or the pharmaceutically acceptable salt thereof or combination thereof) has a concentration of about 15 mg/mL to about 35 mg/mL (patent claims 1, 3-7, 20-21). ‘991 recites that the subject is an infant (which is necessarily a “human” as required by instant claim 2; patent claim 2). ‘991 further defines the compound as its hydrogen sulfate salt form (patent claims 8, 15-19), or crystalline form (patent claims 9, 15-19). ‘991 further narrows the pH of the liquid formulation to be from about 3 to about 4 (patent claim 10). ‘991 defines the -cyclodextrin as hydroxypropyl--cyclodextrin (patent claim 11), and the base as a citrate (patent claim 12), particularly sodium citrate dihydrate (patent claim 13). ‘991 recites that the pediatric cancer is associated with or has dysregulation of a NTRK gene, a Trk protein, or expression, activity or level of the same that is (i) a chromosome translocation that results in the translation of a Trk 
‘991 differs from the instant claims only insofar as it does not explicitly teach the incorporation of a sweetener (claim 1), particularly sucralose (claim 22), wherein the formulation further comprises a flavoring agent (claim 23), particularly a berry flavor (claim 24).
Ulrich et al. teaches the use of an artificial sweetener as a taste-masking agent for liquid pharmaceutical compositions, wherein the artificial sweetener is sucralose, which may be further combined with at least one flavoring agent, such as cherry, strawberry, lemon, etc. to further enhance palatability of the composition (p.3, l.1-4; p.3, l.21-28; p.8, l.3-8; p.9, l.8-13; p.10, l.7-24).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in incorporating sucralose sweetener into the liquid formulation of the ‘991 claims because sucralose was a commercially available sweetener known for use in oral liquid pharmaceutical compositions and was also known to be compatible for use with another flavoring agent, including berry flavors. The ordinarily skilled artisan would have found it prima facie obvious to further incorporate such sweetener and flavoring agent combination into the liquid formulation of the ‘991 claims to yield a palatable oral liquid for administration. 
This is a nonprovisional nonstatutory double patenting rejection. 

6.	Claims 1-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-12, 27-28 and 30 of U.S. Patent No. 10,137,127 B2.
‘127 recites a liquid formulation comprising (S)-N-(5-((R)-2-(2,5-difluorophenyl)-pyrrolidin-1-yl)-pyrazolo[1,5-a]pyrimidin-3-yl)-3-hydroxypyrrolidine-1-carboxamide (or a pharmaceutically acceptable salt -cyclodextrin and a base, wherein the formulation has a pH of about 2.5 to about 5.5, and the compound (or the pharmaceutically acceptable salt thereof or combination thereof) has a concentration of about 15 mg/mL to about 35 mg/mL in the liquid formulation, wherein the liquid formulation further comprises a sweetener (patent claim 10). ‘127 further recites that the sweetener is present in an amount of about 30 wt% to about 70 wt% (patent claim 11), more specifically about 45 wt% to about 55 wt% (patent claim 12). 
‘127 recites a liquid formulation comprising (S)-N-(5-((R)-2-(2,5-difluorophenyl)-pyrrolidin-1-yl)-pyrazolo[1,5-a]pyrimidin-3-yl)-3-hydroxypyrrolidine-1-carboxamide (or a pharmaceutically acceptable salt thereof or a combination thereof), a -cyclodextrin, a base, a sweetener, a bitterness masking agent, and a flavoring agent, wherein the formulation has a pH of about 2.5 to about 5.5, and the compound (or pharmaceutically acceptable salt thereof or combination thereof) has a concentration of about 15 mg/mL to about 35 mg/mL in the liquid formulation (patent claim 27). ’127 further defines the base as sodium citrate dihydrate (patent claim 28). 
‘127 also recites a liquid formulation comprising (S)-N-(5-((R)-2-(2,5-difluorophenyl)-pyrrolidin-1-yl)-pyrazolo[1,5-a]pyrimidin-3-yl)-3-hydroxypyrrolidine-1-carboxamide (or a pharmaceutically acceptable salt thereof or a combination thereof), -cyclodextrin in an amount of about 5 wt% to about 35 wt%, a base present in an amount of about 0.1 wt% to about 5 wt%, a sweetener in an amount of about 30 wt% to about 70 wt%, a bitterness masking agent in an amount of about 0.2 wt% to about 0.5 wt%, and a flavoring agent in an amount from about 0.01 wt% to about 2 wt%, wherein the formulation has a pH of about 3 to about 4, and the compound (or salt or combination thereof) is present in the liquid formulation in a concentration of about 20 mg/mL to about 30 mg/mL (patent claim 30).
In the ‘127 disclosure, the patentee defines the -cyclodextrin as hydroxypropyl--cyclodextrin (col.4, l.65-col.5, l.3; col.16, l.23-35).
In the ‘127 disclosure, the patentee defines the base as sodium citrate dihydrate (col.6, l.35-36).
In the ‘127 disclosure, the patentee defines the sweetener as including, e.g. sucralose, or other commercial sweeteners, such as ORA-SWEET®, a sweetener that includes purified water, sucrose, 
In the ‘127 disclosure, the patentee defines the flavoring agent as, e.g. berry (col.20, l.49-62).
In the ‘127 disclosure, the patentee defines the pharmaceutically acceptable salt of the recited compound as the hydrogen sulfate salt thereof (col.7, l.1-5; col.28, l.1-4).
MPEP §804(II)(B)(2)(a) establishes that “[t]he specification can be used as a dictionary to learn the meaning of a term in the claim”, thereby validating reliance upon the definitions provided in the ‘127 disclosure above. 
In the ‘127 disclosure, the patentee teaches that the liquid formulation is used in a method for treating cancer in a subject in need thereof, wherein the subject has a cancer mediated by Trk kinase via administering to the patient a therapeutically effective amount of the liquid formulation (col.13, l.25-33). 
In the ‘127 disclosure, the patentee further teaches that the cancer exhibits dysregulation of a NTRK gene, a Trk protein, or expression or activity, or level of the same, including overexpression, activation, amplification or mutation in a chromosomal segment of the NTRK1, NTRK2 or NTRK3 gene or portion thereof (col.36, l.61-66).
In the ‘127 disclosure, the patentee further teaches the dysregulation of a NTRK gene, a Trk protein, or expression or activity, or level of the same, is a result of genetic translocations in which the expressed protein is a fusion protein containing residues from a non-TrkA partner protein and TrkA, a non-TrkB partner protein and TrkB, or a non-TrkC partner protein and TrkC protein, e.g., TP53-TrkA, LMNA-TrkA, NACC2-TrkB, QKI-TrkB, ETV6-TrkC, etc. (col.36, l.6-col.38, l.4; Tables 10, 12, 14).
In the ‘127 disclosure, the patentee further teaches that the dysregulation of a NTRK gene, a Trk protein, or expression or activity, or level of the same includes one or more point mutations in a TrkA protein, TrkB protein, or TrkC protein that results in translation of a TrkA, TrkB, or TrkC protein with one or more of the following amino acid substitutions, e.g., R33W, A336E, A13T, E142K, V603M, F617L, etc. (col.39, l.41-col.40, l.50; col.43, l.60-67; col.47-25-31; Tables 11, 13, 15). 
In the ‘127 disclosure, the patentee defines the subject as a mammal, preferably a human (col.64, l.19-21). 
AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010); Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F.3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).” 
This is a nonprovisional nonstatutory double patenting rejection.

7.	Claims 1-17, 20-21 and 26-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 13-26 and 29 of U.S. Patent No. 10,137,127 B2 in view of ORA-SWEET® (Paddock Laboratories, Inc., 2010, cited by Applicant on the 12/09/21 IDS).
‘127 recites a liquid formulation comprising (S)-N-(5-((R)-2-(2,5-difluorophenyl)-pyrrolidin-1-yl)-pyrazolo[1,5-a]pyrimidin-3-yl)-3-hydroxypyrrolidine-1-carboxamide (or a pharmaceutically acceptable salt thereof or a combination thereof), -cyclodextrin, and a base, wherein the formulation has a pH of about 2.5 to about 5.5, and the compound (or the pharmaceutically acceptable salt thereof or combination thereof) has a concentration of about 15 mg/mL to about 35 mg/mL (patent claim 1). ‘127 defines the -cyclodextrin as hydroxypropyl--cyclodextrin (patent claim 2), and further recites that the -cyclodextrin is present in an amount of about 5 wt% to about 35 wt% (patent claim 3), more particularly about 13 wt% to about 17 wt% (patent claim 4). ‘127 defines the base as a citrate (patent claims 5-6), specifically sodium citrate dihydrate (patent claim 7), and further recites that the amount of the base is about 0.1 wt% to about 5 wt% (patent claim 8). ‘127 further limits the pH range of the liquid formulation to about 3 to about 4 (patent claim 9). ‘127 further recites that the formulation contains a bitterness masking agent (patent claim 13), particularly in an amount of about 0.01 wt% to about 2 wt% (patent claim 14), more particularly about 0.2 wt% to about 0.5 wt% (patent claim 15). ‘127 further recites that the formulation contains a flavoring agent (patent claim 16), particularly in an amount of about 0.01 wt% to about 2 wt% (patent claim 17), more particularly about 0.01 wt% to about 0.1 wt% (patent claim 18). ‘127 further defines the 
In the ‘127 disclosure, the patentee defines the flavoring agent as, e.g. berry flavoring (col.20, l.49-62). 
MPEP §804(II)(B)(2)(a) establishes that “[t]he specification can be used as a dictionary to learn the meaning of a term in the claim”, thereby validating reliance upon this definition provided in the ‘127 disclosure. 
‘127 recites a liquid formulation comprising (S)-N-(5-((R)-2-(2,5-difluorophenyl)-pyrrolidin-1-yl)-pyrazolo[1,5-a]pyrimidin-3-yl)-3-hydroxypyrrolidine-1-carboxamide (or a pharmaceutically acceptable salt thereof or a combination thereof), -cyclodextrin in an amount of about 5 wt% to about 35 wt%, and a base present in an amount of about 0.1 wt% to about 5 wt%, wherein the formulation has a pH of about 2.5 to about 5.5, and the compound (or salt or combination thereof) is present in the liquid formulation in a concentration of about 20 mg/mL to about 30 mg/mL (patent claim 29).
‘127 differs from the instant claims only insofar as it does not explicitly teach the incorporation of a sweetener (claim 1), particularly a sweetener that includes sucrose, glycerin, sorbitol, and flavoring (claim 15), and further includes citric acid and sodium phosphate (claim 16), as well as methylparaben and potassium sorbate (claim 17).
ORA-SWEET® teaches a flavored syrup vehicle of purified water, sucrose, glycerin, sorbitol, and a citrus-berry flavoring, which is buffered with citric acid and sodium phosphate and preserved with methylparaben and potassium sorbate, for simplifying the process of flavoring and sweetening extemporaneous compounded oral preparations, particularly oral liquid suspensions for pediatrics (p.1). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in incorporating ORA-SWEET® sweetener into the liquid formulation of the ‘127 claims because ORA-SWEET® was a commercially available liquid sweetener for use in oral liquid preparations. The ordinarily skilled artisan would have found it prima facie obvious to further incorporate such sweetener into the liquid formulation of the ‘127 claims to yield a palatable oral liquid for administration. 

In the ‘127 disclosure, the patentee further teaches that the cancer exhibits dysregulation of a NTRK gene, a Trk protein, or expression or activity, or level of the same, including overexpression, activation, amplification or mutation in a chromosomal segment of the NTRK1, NTRK2 or NTRK3 gene or portion thereof (col.36, l.61-66).
In the ‘127 disclosure, the patentee further teaches the dysregulation of a NTRK gene, a Trk protein, or expression or activity, or level of the same, is a result of genetic translocations in which the expressed protein is a fusion protein containing residues from a non-TrkA partner protein and TrkA, a non-TrkB partner protein and TrkB, or a non-TrkC partner protein and TrkC protein, e.g., TP53-TrkA, LMNA-TrkA, NACC2-TrkB, QKI-TrkB, ETV6-TrkC, etc. (col.36, l.6-col.38, l.4; Tables 10, 12, 14).
In the ‘127 disclosure, the patentee further teaches that the dysregulation of a NTRK gene, a Trk protein, or expression or activity, or level of the same includes one or more point mutations in a TrkA protein, TrkB protein, or TrkC protein that results in translation of a TrkA, TrkB, or TrkC protein with one or more of the following amino acid substitutions, e.g., R33W, A336E, A13T, E142K, V603M, F617L, etc. (col.39, l.41-col.40, l.50; col.43, l.60-67; col.47-25-31; Tables 11, 13, 15). 
In the ‘127 disclosure, the patentee defines the subject as a mammal, preferably a human (col.64, l.19-21). 
MPEP §804(ll)(B)(2)(a) clearly instructs that, “In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010); Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F.3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).” 
This is a nonprovisional nonstatutory double patenting rejection.
s 1-14, 20-27 and 32-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 13-26 and 29 of U.S. Patent No. 10,137,127 B2 in view of Ulrich et al. (WO 2002/072102 A1; 2002).
‘127 recites a liquid formulation comprising (S)-N-(5-((R)-2-(2,5-difluorophenyl)-pyrrolidin-1-yl)-pyrazolo[1,5-a]pyrimidin-3-yl)-3-hydroxypyrrolidine-1-carboxamide (or a pharmaceutically acceptable salt thereof or a combination thereof), -cyclodextrin, and a base, wherein the formulation has a pH of about 2.5 to about 5.5, and the compound (or the pharmaceutically acceptable salt thereof or combination thereof) has a concentration of about 15 mg/mL to about 35 mg/mL (patent claim 1). ‘127 defines the -cyclodextrin as hydroxypropyl--cyclodextrin (patent claim 2), and further recites that the -cyclodextrin is present in an amount of about 5 wt% to about 35 wt% (patent claim 3), more particularly about 13 wt% to about 17 wt% (patent claim 4). ‘127 defines the base as a citrate (patent claims 5-6), specifically sodium citrate dihydrate (patent claim 7), and further recites that the amount of the base is about 0.1 wt% to about 5 wt% (patent claim 8). ‘127 further limits the pH range of the liquid formulation to about 3 to about 4 (patent claim 9). ‘127 further recites that the formulation contains a bitterness masking agent (patent claim 13), particularly in an amount of about 0.01 wt% to about 2 wt% (patent claim 14), more particularly about 0.2 wt% to about 0.5 wt% (patent claim 15). ‘127 further recites that the formulation contains a flavoring agent (patent claim 16), particularly in an amount of about 0.01 wt% to about 2 wt% (patent claim 17), more particularly about 0.01 wt% to about 0.1 wt% (patent claim 18). ‘127 further defines the compound as being in the form of a pharmaceutically acceptable salt (patent claim 19), particularly the hydrogen sulfate salt (patent claim 20), including crystalline forms thereof (patent claims 21-26).
In the ‘127 disclosure, the patentee defines the flavoring agent as, e.g. berry (col.20, l.49-62). 
MPEP §804(II)(B)(2)(a) establishes that “[t]he specification can be used as a dictionary to learn the meaning of a term in the claim”, thereby validating reliance upon this definition provided in the ‘127 disclosure. 
‘127 recites a liquid formulation comprising (S)-N-(5-((R)-2-(2,5-difluorophenyl)-pyrrolidin-1-yl)-pyrazolo[1,5-a]pyrimidin-3-yl)-3-hydroxypyrrolidine-1-carboxamide (or a pharmaceutically acceptable salt thereof or a combination thereof), -cyclodextrin in an amount of about 5 wt% to about 35 wt%, and a 
‘127 differs from the instant claims only insofar as it does not explicitly teach the incorporation of a sweetener (claim 1), particularly sucralose (claim 22).
Ulrich et al. teaches the use of an artificial sweetener as a taste-masking agent for liquid pharmaceutical compositions, wherein the artificial sweetener is sucralose, which may be further combined with at least one flavoring agent to further enhance palatability of the composition (p.3, l.1-4; p.3, l.21-28; p.8, l.3-8; p.9, l.8-13; p.10, l.7-24).
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in incorporating sucralose sweetener into the liquid formulation of the ‘127 claims because sucralose was a commercially available sweetener known for use in oral liquid pharmaceutical compositions compatible for use also with another flavoring agent. The ordinarily skilled artisan would have found it prima facie obvious to further incorporate such sweetener into the liquid formulation of the ‘127 claims to yield a palatable oral liquid for administration. 
In the ‘127 disclosure, the patentee teaches that the liquid formulation is used in a method for treating cancer in a subject in need thereof, wherein the subject has a cancer mediated by Trk kinase via administering to the subject a therapeutically effective amount of the liquid formulation (col.13, l.25-33). 
In the ‘127 disclosure, the patentee further teaches that the cancer exhibits dysregulation of a NTRK gene, a Trk protein, or expression or activity, or level of the same, including overexpression, activation, amplification or mutation in a chromosomal segment of the NTRK1, NTRK2 or NTRK3 gene or portion thereof (col.36, l.61-66).
In the ‘127 disclosure, the patentee further teaches the dysregulation of a NTRK gene, a Trk protein, or expression or activity, or level of the same, is a result of genetic translocations in which the expressed protein is a fusion protein containing residues from a non-TrkA partner protein and TrkA, a non-TrkB partner protein and TrkB, or a non-TrkC partner protein and TrkC protein, e.g., TP53-TrkA, LMNA-TrkA, NACC2-TrkB, QKI-TrkB, ETV6-TrkC, etc. (col.36, l.6-col.38, l.4; Tables 10, 12, 14).

In the ‘127 disclosure, the patentee defines the subject as a mammal, preferably a human (col.64, l.19-21). 
MPEP §804(ll)(B)(2)(a) clearly instructs that, “In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010); Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F.3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).” 
This is a nonprovisional nonstatutory double patenting rejection.

9.	Claims 1-2, 11-12, 15-17, 20, 22-24 and 26-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,588,908 B2.
‘908 recites a method of treating a Trk-associated pediatric cancer in a subject in need thereof comprising (i) administering to the subject a therapeutically effective amount of a liquid formulation of (S)-N-(5-((R)-2-(2,5-difluorophenyl)-pyrrolidin-1-yl)-pyrazolo[1,5-a]pyrimidin-3-yl)-3-hydroxypyrrolidine-1-carboxamide (or a pharmaceutically acceptable salt thereof or a combination thereof); a solubilizing agent that is a -cyclodextrin; and a base, wherein the formulation has a pH of about 2.5 to about 5.5, and the compound (or the pharmaceutically acceptable salt thereof or combination thereof) has a concentration of about 15 mg/mL to about 35 mg/mL, and wherein the liquid formulation further comprises a sweetener, a bitterness masking agent, and a flavoring agent, and (ii) performing a surgical resection on the pediatric cancer (patent claim 15).
-cyclodextrin as, e.g., hydroxypropyl--cyclodextrin (col.49, l.65-col.50, l.7).
In the ‘908 disclosure, the patentee defines the base as, e.g., sodium citrate dihydrate (col.52, l.5-48).
In the ‘908 disclosure, the patentee defines the sweetener as including, e.g. sucralose, or other commercial sweeteners, such as ORA-SWEET®, a sweetener that includes purified water, sucrose, glycerin, sorbitol, and flavoring, which is further buffered with citric acid and sodium phosphate, and preserved with methylparaben and potassium sorbate (col.53, l.10-43). 
In the ‘908 disclosure, the patentee defines the flavoring agent as, e.g. berry (col.54, l.22-37).
In the ‘908 disclosure, the patentee defines the pharmaceutically acceptable salt of the recited compound as the hydrogen sulfate salt thereof (col.61, l.37-39).
This is a nonprovisional nonstatutory double patenting rejection.

10.	Claims 1-8, 11-12, 15-17 and 26-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 16-28 of U.S. Patent No. 10,588,908 B2 in view of ORA-SWEET® (Paddock Laboratories, Inc., 2010, cited by Applicant on the 12/09/21 IDS).
‘908 recites a method of treating a Trk-associated pediatric cancer in a subject in need thereof comprising (i) administering to the subject a therapeutically effective amount of a liquid formulation of (S)-N-(5-((R)-2-(2,5-difluorophenyl)-pyrrolidin-1-yl)-pyrazolo[1,5-a]pyrimidin-3-yl)-3-hydroxypyrrolidine-1-carboxamide (or a pharmaceutically acceptable salt thereof or a combination thereof); a solubilizing agent that is a -cyclodextrin; and a base, wherein the formulation has a pH of about 2.5 to about 5.5, and the compound (or the pharmaceutically acceptable salt thereof or combination thereof) has a concentration of about 15 mg/mL to about 35 mg/mL, and (ii) performing a surgical resection on the pediatric cancer (patent claim 1-4, 21-22). ‘908 recites that the subject is an infant (which is necessarily a “human” as required by instant claim 2; patent claim 5). ‘908 further defines the compound as its hydrogen sulfate salt form (patent claims 9, 16-20), or crystalline form (patent claims 10, 16-20). ‘908 further narrows the pH of the liquid formulation to be from about 3 to about 4 (patent claim 11). ‘908 defines the -cyclodextrin as -cyclodextrin (patent claim 12), and the base as a citrate (patent claim 13), particularly sodium citrate dihydrate (patent claim 14). ‘908 recites that the pediatric cancer is associated with or has dysregulation of a NTRK gene, a Trk protein, or expression, activity or level of the same that is (i) a chromosome translocation that results in the translation of a Trk fusion protein (patent claim 24), wherein the Trk fusion protein is, e.g. ETV6-NTRK3 (patent claims 25-26), or (ii) one or more point mutations in the gene (patent claim 27), wherein the point mutations in the gene results in translation of a TrkA protein having one or more amino acid substitutions including, e.g., R33W, A336E, or translation of a TrkB protein having one or more amino acid substitutions including, e.g., A13T, and/or translation of a TrkC protein having one or more amino acid substitutions including, e.g., V603M (patent claim 28). 
‘908 differs from the instant claims only insofar as it does not explicitly teach the incorporation of a sweetener (claim 1), particularly a sweetener that includes sucrose, glycerin, sorbitol, and flavoring (claim 15), and further includes citric acid and sodium phosphate (claim 16), as well as methylparaben and potassium sorbate (claim 17).
ORA-SWEET® teaches a flavored syrup vehicle of purified water, sucrose, glycerin, sorbitol, and a citrus-berry flavoring, which is buffered with citric acid and sodium phosphate and preserved with methylparaben and potassium sorbate, for simplifying the process of flavoring and sweetening extemporaneous compounded oral preparations, particularly oral liquid suspensions for pediatrics (p.1). 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in incorporating ORA-SWEET® sweetener into the liquid formulation for pediatric use of the ‘908 claims because ORA-SWEET® was a commercially available liquid sweetener for use in oral liquid preparations for pediatric use. The ordinarily skilled artisan would have found it prima facie obvious to further incorporate such sweetener into the liquid formulation of the ‘908 claims to yield a palatable oral liquid for administration to pediatric subjects. 
This is a nonprovisional nonstatutory double patenting rejection.

s 1-8, 11-12, 22-24 and 26-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 16-28 of U.S. Patent No. 10,588,908 B2 in view of Ulrich et al. (WO 2002/072102 A1; 2002).
‘908 recites a method of treating a Trk-associated pediatric cancer in a subject in need thereof comprising (i) administering to the subject a therapeutically effective amount of a liquid formulation of (S)-N-(5-((R)-2-(2,5-difluorophenyl)-pyrrolidin-1-yl)-pyrazolo[1,5-a]pyrimidin-3-yl)-3-hydroxypyrrolidine-1-carboxamide (or a pharmaceutically acceptable salt thereof or a combination thereof); a solubilizing agent that is a -cyclodextrin; and a base, wherein the formulation has a pH of about 2.5 to about 5.5, and the compound (or the pharmaceutically acceptable salt thereof or combination thereof) has a concentration of about 15 mg/mL to about 35 mg/mL, and (ii) performing a surgical resection on the pediatric cancer (patent claim 1-4, 21-22). ‘908 recites that the subject is an infant (which is necessarily a “human” as required by instant claim 2; patent claim 5). ‘908 further defines the compound as its hydrogen sulfate salt form (patent claims 9, 16-20), or crystalline form (patent claims 10, 16-20). ‘908 further narrows the pH of the liquid formulation to be from about 3 to about 4 (patent claim 11). ‘908 defines the -cyclodextrin as hydroxypropyl--cyclodextrin (patent claim 12), and the base as a citrate (patent claim 13), particularly sodium citrate dihydrate (patent claim 14). ‘908 recites that the pediatric cancer is associated with or has dysregulation of a NTRK gene, a Trk protein, or expression, activity or level of the same that is (i) a chromosome translocation that results in the translation of a Trk fusion protein (patent claim 24), wherein the Trk fusion protein is, e.g. ETV6-NTRK3 (patent claims 25-26), or (ii) one or more point mutations in the gene (patent claim 27), wherein the point mutations in the gene results in translation of a TrkA protein having one or more amino acid substitutions including, e.g., R33W, A336E, or translation of a TrkB protein having one or more amino acid substitutions including, e.g., A13T, and/or translation of a TrkC protein having one or more amino acid substitutions including, e.g., V603M (patent claim 28). 
 ‘908 differs from the instant claims only insofar as it does not explicitly teach the incorporation of a sweetener (claim 1), particularly sucralose (claim 22), wherein the formulation further comprises a flavoring agent (claim 23), particularly a berry flavor (claim 24).

A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in incorporating sucralose sweetener into the liquid formulation of the ‘908 claims because sucralose was a commercially available sweetener known for use in oral liquid pharmaceutical compositions, and was also known to be compatible for use with another flavoring agent, including berry flavors. The ordinarily skilled artisan would have found it prima facie obvious to further incorporate such sweetener and flavoring agent combination into the liquid formulation of the ‘908 claims to yield a palatable oral liquid for administration. 
This is a nonprovisional nonstatutory double patenting rejection. 

12.	Claims 1-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,668,072 B2. 
‘072 recites a liquid formulation comprising (S)-N-(5-((R)-2-(2,5-difluorophenyl)-pyrrolidin-1-yl)-pyrazolo[1,5-a]pyrimidin-3-yl)-3-hydroxypyrrolidine-1-carboxamide (or a pharmaceutically acceptable salt thereof or a combination thereof); hydroxypropyl--cyclodextrin; sodium citrate; and a sweetener; wherein the formulation has a pH of about 2.5 to about 5.5; and the compound (or the pharmaceutically acceptable salt thereof or the combination thereof) has a concentration of about 20 mg/mL to about 30 mg/mL in the liquid formulation (patent claim 1). ‘072 further recites that the compound of formula (I) is the hydrogen sulfate salt thereof (patent claim 2). ‘072 recites that the hydroxypropyl--cyclodextrin is present in the liquid formulation in an amount from about 13 wt% to about 17 wt% (patent claim 3), particularly about 15 wt% (patent claim 4). ‘072 recites that the sodium citrate is at least one of sodium citrate monohydrate or sodium citrate dihydrate (patent claim 5), specifically sodium citrate dihydrate (patent claim 6), wherein the sodium citrate dihydrate is present in the liquid formulation in an amount of about 0.7 wt% to about 1.5 wt% (patent claim 7), more particularly about 1.1 wt% (patent claim 8). ‘072 further 
‘072 further recites a liquid formulation comprising (S)-N-(5-((R)-2-(2,5-difluorophenyl)-pyrrolidin-1-yl)-pyrazolo[1,5-a]pyrimidin-3-yl)-3-hydroxypyrrolidine-1-carboxamide (or a pharmaceutically acceptable salt thereof or a combination thereof); hydroxypropyl--cyclodextrin in an amount of about 13 wt% to about 17 wt%; sodium citrate dihydrate in an amount from about 0.7 wt% to about 1.5 wt%; a sweetener that includes sucrose, glycerin, sorbitol, and flavoring, wherein the sweetener is preserved with methylparaben and potassium sorbate, and wherein the sweetener is present in an amount from about 45 wt% to about 55 wt%; and a bitterness masking agent present in an amount of about 0.2 wt% to about 0.5 wt%; wherein the formulation has a pH of about 2.5 to about 5.5, and the compound (or the pharmaceutically acceptable salt thereof or the combination thereof) has a concentration of about 20 mg/mL to about 30 mg/mL in the liquid formulation (patent claim 21).
‘072 further recites a liquid formulation comprising (S)-N-(5-((R)-2-(2,5-difluorophenyl)-pyrrolidin-1-yl)-pyrazolo[1,5-a]pyrimidin-3-yl)-3-hydroxypyrrolidine-1-carboxamide (or a pharmaceutically acceptable salt thereof or a combination thereof); hydroxypropyl--cyclodextrin in an amount of about 13 wt% to about 17 wt%; sodium citrate dihydrate in an amount from about 0.7 wt% to about 1.5 wt%; a sweetener that includes sucrose; and a flavoring agent in an amount from about 0.01 wt% to about 0.1 wt%; wherein the formulation has a pH of about 2.5 to about 5.5, and the compound (or the pharmaceutically 
In the ‘072 disclosure, the patentee teaches that the liquid formulation is used in a method for treating cancer in a subject in need thereof, wherein the subject has a cancer mediated by Trk kinase via administering to the subject a therapeutically effective amount of the liquid formulation (col.13, l.22-27). 
In the ‘072 disclosure, the patentee further teaches that the cancer exhibits dysregulation of a NTRK gene, a Trk protein, or expression or activity, or level of the same, including overexpression, activation, amplification or mutation in a chromosomal segment of the NTRK1, NTRK2 or NTRK3 gene or portion thereof (col.36, l.26-34, 46-51).
In the ‘072 disclosure, the patentee further teaches the dysregulation of a NTRK gene, a Trk protein, or expression or activity, or level of the same, is a result of genetic translocations in which the expressed protein is a fusion protein containing residues from a non-TrkA partner protein and TrkA, a non-TrkB partner protein and TrkB, or a non-TrkC partner protein and TrkC protein, e.g., TP53-TrkA, LMNA-TrkA, NACC2-TrkB, QKI-TrkB, ETV6-TrkC, etc. (col.36, l.51-65; Tables 10, 12, 14).
In the ‘072 disclosure, the patentee further teaches that the dysregulation of a NTRK gene, a Trk protein, or expression or activity, or level of the same includes one or more point mutations in a TrkA protein, TrkB protein, or TrkC protein that results in translation of a TrkA, TrkB, or TrkC protein with one or more of the following amino acid substitutions, e.g., R33W, A336E, A13T, E142K, V603M, F617L, etc. (col.39, l.34-col.40, l.44; col.43, l.30-47; col.44, l.48-52; Tables 11, 13, 15). 
In the ‘072 disclosure, the patentee defines the subject as a mammal, preferably a human (col.63, l.5-7). 
MPEP §804(ll)(B)(2)(a) clearly instructs that, “In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010); Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F.3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).” 
This is a nonprovisional nonstatutory double patenting rejection.

13.	Claims 1-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,191,766 B2.
‘766 recites a method of treating a Trk-associated pediatric cancer in a subject in need thereof comprising administering to the subject a therapeutically effective amount of a liquid formulation of (S)-N-(5-((R)-2-(2,5-difluorophenyl)-pyrrolidin-1-yl)-pyrazolo[1,5-a]pyrimidin-3-yl)-3-hydroxypyrrolidine-1-carboxamide (or a pharmaceutically acceptable salt thereof or a combination thereof); hydroxypropyl--cyclodextrin in an amount of about 13 wt% to about 17 wt%; sodium citrate in an amount from about 0.7 wt% to about 1.5 wt%; a sweetener that includes sucrose, glycerin, sorbitol and flavoring, wherein the sweetener is buffered with citric acid and sodium phosphate, wherein the sweetener is preserved with methylparaben and potassium sorbate, and wherein the sweetener is present in an amount of about 45 wt% to about 55 wt%; and a bitterness masking agent in an amount of about 0.2 wt% to about 0.5 wt%; wherein the formulation has a pH of about 2.5 to about 5.5, and the compound (or the pharmaceutically acceptable salt thereof or combination thereof) has a concentration of about 20 mg/mL to about 30 mg/mL (patent claims 1, 5). ‘766 further defines the sodium citrate as sodium citrate monohydrate or sodium citrate dihydrate (patent claim 2), specifically sodium citrate dihydrate (patent claim 3). ‘766 recites that the subject is an infant, child or adolescent (which is necessarily a “human” as required by instant claim 2; patent claim 4). ‘766 recites that the pediatric cancer is associated with or has dysregulation of a NTRK gene, a Trk protein, or expression, activity or level of the same (patent claim 6), wherein the dysregulation is (i) a chromosome translocation that results in the translation of a Trk fusion protein (patent claim 7), wherein the Trk fusion protein is, e.g. ETV6-NTRK3 (patent claims 8-9), or (ii) one or more point mutations in the gene (patent claim 10), wherein the point mutations in the gene results in translation of a TrkA protein having one or more amino acid substitutions including, e.g., R33W, A336E, or translation of a TrkB protein having one or more amino acid substitutions including, e.g., A13T, 
‘766 also recites a method of treating a Trk-associated pediatric cancer in a subject in need thereof comprising administering to the subject a therapeutically effective amount of a liquid formulation of (S)-N-(5-((R)-2-(2,5-difluorophenyl)-pyrrolidin-1-yl)-pyrazolo[1,5-a]pyrimidin-3-yl)-3-hydroxypyrrolidine-1-carboxamide (or a pharmaceutically acceptable salt thereof or a combination thereof); hydroxypropyl--cyclodextrin in an amount of about 13 wt% to about 17 wt%; sodium citrate dihydrate in an amount from about 0.7 wt% to about 1.5 wt%; a sweetener that includes sucralose; and a flavoring agent in an amount of about 0.01 wt% to about 0.1 wt%; wherein the formulation has a pH of about 2.5 to about 5.5, and the compound (or the pharmaceutically acceptable salt thereof or combination thereof) has a concentration of about 20 mg/mL to about 30 mg/mL (patent claims 12-14, 16). ‘766 recites that the subject is an infant, child or adolescent (which is necessarily a “human” as required by instant claim 2; patent claim 15). ‘766 recites that the pediatric cancer is associated with or has dysregulation of a NTRK gene, a Trk protein, or expression, activity or level of the same (patent claim 17), wherein the dysregulation is (i) a chromosome translocation that results in the translation of a Trk fusion protein (patent claim 18), wherein the Trk fusion protein is, e.g. ETV6-NTRK3 (patent claims 19-20), or (ii) one or more point mutations in the gene (patent claim 21), wherein the point mutations in the gene results in translation of a TrkA protein having one or more amino acid substitutions including, e.g., R33W, A336E, or translation of a TrkB protein having one or more amino acid substitutions including, e.g., A13T, and/or translation of a TrkC protein having one or more amino acid substitutions including, e.g., V603M (patent claim 22). 
In the ‘766 disclosure, the patentee defines the flavoring agent as, e.g. berry (col.53, l.46-61). 
In the ‘766 disclosure, the patentee defines the pharmaceutically acceptable salt of the recited compound as the hydrogen sulfate salt thereof (col.60, l.37-40).
MPEP §804(II)(B)(2)(a) establishes that “[t]he specification can be used as a dictionary to learn the meaning of a term in the claim”, thereby validating reliance upon this definition provided in the ‘766 disclosure. 
This is a nonprovisional nonstatutory double patenting rejection.
Conclusion
Rejection of claims 1-34 is proper.
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
February 26, 2022